DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JULIE DUDLEY,
                                 Appellant,

                                      v.

                  CITY OF PALM BEACH GARDENS,
                             Appellee.

                               No. 4D20-1318

                               [April 15, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502018CA001704.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Scott D. Alexander of Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.